EXHIBIT BY LAWS OF LEGACY HOLDINGS, INC. ARTICLE 1 Offices The principal office of the Corporation in Delaware shall be in the City of Dover, County of Kent. ARTICLE II Seal The corporate seal shall have inscribed thereon the name of the Corporation, the year of its organization, and the words “Corporate Seal, Delaware.” ARTICLE III Meeting of Stockholders Section 1. Annual Meetings.An annual meeting of stockholders for the election of Directors shall be held at such a place within or without Delaware as the Board of Directors may designate in accordance with these By-Laws, in each year on the fourth Tuesday of October, if not a legal holiday, or, if a legal holiday, then on the next succeeding business day not a legal holiday. Section 2.Special Meetings.A special meeting of stockholders may be held for any purpose at such place as shall be stated in the notice of meeting. Such meetings may be called by the president and shall be called by the President or by the Secretary at the request in writing of a majority of the Board of Directors, or at the request in writing of stockholders owning 30% of the outstanding capital stock, and shall be held at such time as may be fixed by the President or by the Board of Directors or by the stockholders in such written request. Such written request shall state the purpose or purposes of the proposed meeting and business transacted thereat shall be confined to those purposes. Section 3.Time and Place of Meetings.Each meeting of stockholders shall be held at such place, and with respect to special meetings on such date, as the Board of Directors shall determine. Section 4.Notice of Meetings.The notice of each meeting of stockholders shall be in writing and signed by the President, a Vice President, the Secretary or an Assistant Secretary. Such notice shall state the purpose or purposes for which the meeting is called and the time and place it is to be held. Section 5.Inspectors of Election.At each meeting of stockholders at which an election of Directors is to be held, the chairman of the meeting shall appoint two persons to act as inspectors of election. The inspectors so appointed shall take and subscribe an oath or affirmation faithfully to execute the duties of inspectors at such meeting with strict impartiality and according to the best of their ability, and thereupon the inspectors shall take charge of the polls, canvass the votes and make a certificate of the results of the vote taken. No Director or candidate for the office of Director shall be appointed inspector. Section 6.Quorum.At all meetings of stockholders, the presence, in person or by proxy, of the holders of record of a majority of the capital stock issued and outstanding and entitled to vote thereat, shall constitute a quorum for the transaction of business. In the absence of a quorum, the holders of record of a majority of the capital stock present in person or by proxy, and entitled to vote thereat, or if no such stockholder is present, any officer entitled to preside at, or act as secretary of, such meeting may adjourn the meeting until the requisite amount of voting stock shall be present. Section 7.Voting.Upon the demand of any stockholder the vote upon any question before the meeting shall be by ballot. Except as otherwise provided by law all elections shall be had and all questions decided by a plurality of the votes cast. ARTICLE IV Board of Directors Section 1.Number.The number of Directors which shall constitute the whole Board shall be as from time to time shall be fixed by the Board of Directors. Section 2.Regular Meetings.A regular meeting of the Board of Directors shall be held without other notice than this By-Law immediately after, and at the same place as, the annual meeting of stockholders. Section 3.Special Meetings.
